DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment filed 2/7/2020 is acknowledged.   Claims 9-10 and 12 have been canceled.  Claims 1-8, 11, 13-22 are pending,
Drawings
The drawings were received on 10/18/2019 is acknowledged.  These drawings are found acceptable by the examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-8, 11, 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10450605 B2 {US Patent ‘605 used interchangeably herein}. An obviousness-type double patenting rejection is  In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F. 2d 887, 225 USPQ 645 (fed. Cir. 1985).  
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the claim 1 of the instant invention and the claim 1 of US Patent 605 are drawn to a method for determining the sequence of a target nucleic acid, comprising providing a target nucleic acid having two strands, b) contacting the target nucleic acid with a membrane comprising a polymerase associated with a nanopore under conditions to sequentially remove nucleotides from a  first strand of the two strands by pyrophosphorolysis, thereby sequentially producing single nucleotide triphosphates; and (c) distinguishing the sequentially produced single nucleotide triphosphates by measuring an ionic current flowing through the nanopore.  The claim 6 of the instant invention further recites the steps of pausing the sequential production of the single nucleotide triphosphates by removing pyrophosphate from contact with the polymerase and then resuming the sequential production of the nucleotide triphosphates by contacting the polymerase with pyrophosphate as further recited in the claims 1 of US Patent ‘605.    The claims 2-5, 7-8, 12, and 13-22 of the instant invention embodies the limitations of the claims 2-21 of US Patent 10450605.   Thus, the claims 1-8, 11, 13-22 of the instant invention falls entirely within the scope of the claims 1-21 of US patent 10,450,605 B.   
In re Goodman, 29 USPQ2d 2010 (CAFC 1993), “a second application-- "containing a broader claim, more generical in its character than the specific claim in the prior patent"--typically cannot support an independent valid patent.  Miller, 151, U.S. at 198; See Stanley, 214 F.2d at 153.   Thus, the generic invention, as noted above is "anticipated" by the species of the patented invention.  Cf., Titanium metal corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claims).  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generical application. "In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11, 13-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siedel et al (WO 03080861, citation made of record on IDS filed 12/19/2017) in view of Dahl et al (The Journal of Biological Chemistry, vol. 287, no. 16, pages 13407-13421, April 13, 2012) and further in view of Wanunu (Phy. Life Rev. vol. 9, no. 2, pages 125-158, June 2012) as evidence by Kasianowicz et al., (Proc Natl Acad Sci USA. 1996; 93: 13770-3) and Akeson M, etal.,(Biophys J. 1999; 77:3227-33) (ALL CITATIONS MADE OF RECORD ON IDS FILED 10/18/2019).
	Regarding claim 1, Siedel et al teach a method for determining the sequence the sequence of a target nucleic acid comprising (a) providing a target nucleic acid having two strands (page 8, lines 16-18), (b) contacting the target nucleic acid with a polymerase under conditions to sequentially remove nucleotides from the first of the two strands by pyrophosphorolysis, thereby sequentially producing nucleotide triphosphates having a variety of different base moieties and (c) distinguishing the different based moieties for the sequentially produced nucleotide triphosphates, thereby determining the 
	Siedel et al teach wherein the conditions to sequentially remove nucleotides form one of the two strands by pyrophosphorolysis comprise contacting the polymerase with a pyrophosphorolytic concentration of pyrophosphate (page 3, line 16-31 to col. 4, lines 1-13; page 5, lines 17-22 and examples at e.g., page 23).
	Regarding claim 11, Siedel et al teach wherein the variety of different base moieties comprise at least two different species of base moieties and at most four different species of base, wherein the at least one of the base moieties comprises naturally occurring adenine, guanine, cytosine or thymine (dNTPS) (page 2, lines 17-22, col. 8, lines 25-32, see also abstract and Figure 1 which depicts a sequence longer than four nucleotides).
	Regarding claim 13, Siedel et al teach wherein the nucleic acid is DNA (page 8, line 15-17).
	Regarding claims 14, Siedel et al teach wherein at least one of the base moieties comprises a moiety that is non-naturally occurring in DNA or RNA (pages 21-22).
	Regarding claim 17, Siedel et al teach wherein the polymerase lacks 3’ to 5’ exonuclease activity (page 3, where Siedel teach wherein the polymerase may comprise of polymerase which inherently may lack exonuclease activity).
	Siedel et al do not expressly teach wherein the distinguishing of the different bases moieties for sequentially produced nucleotide triphosphates comprises passing the nucleotide triphosphate through a nanopore and distinguishing the 
	In a general teaching, Dahl et al provides a method wherein pyrophosphorolysis reactions are utilized in conjunction with nanopore analysis on a DNA substrate (see e.g., page 13418, beginning at the second full paragraph of col. 1 to page 13419, col. 1 and figures 5 and 6). Dahl et al teach that processive DNA synthesis catalyzed by ph29 DNA polymerase can be monitored with single nucleotide resolution using the alpha-hemolysin (a-HL) nanopore (page 13408, last paragraph col. 1). Dahl et al teach the a-HL nanopore has emerged as a tool for distinguishing among DNA polymerase DNA complexes in different functional states at the single molecule level with high spatial and temporal resolution (page 13408, last paragraph col. 2). Dahl et al teach that because phi29 DNA polymerase catalyzed DNA synthesis and exonucleolysis can be monitored with single nucleotide precision when complexes reside atop the nanopore, we can examine these mechanisms during processive reactions as well as under the equilibrium conditions employed in this this study (page 13420, col. 2). Dahl et al provides supplemental data which depicts data which distinguishes between the dNTPs. Dahl et al further teaches the effects of voltage and dNTP on the polymerase complexes. The references teaches that a patch clamp amplifier applies voltage and measure ionic current flowing through the nanopore as various complexes are captured (page 13410-13412 and Figures 1 and 2 and Legends).
	Regarding claim 2, Dahl et al teach wherein the polymerase is attached to the nanopore (see e.g., Figures, especially Figure 1 and 4-6).

	Regarding claim 4, Dahl et al teach wherein the duplex portion of the DNA is atop of the nanopore and the single stranded portion is suspended through the pore lumen (page 13409, top of col. 1).
	Regarding claim 5, Dahl et al teach wherein the nanopore comprises a solid state nanopore (see Figure 1 and legend for Figure 1).
	Regarding claims 6-7, Dahl et al teach wherein the method comprises contacting the polymerase with a pyrophosphorolytic concentration of pyrophosphate wherein the concentration of pyrophosphate comprises a concentration of at least 100 M (Dahl teach a concentration of pyrophosphate of 3 mM) (see legend for Figure 5).
	Regarding claim 22, Dahl et al teach wherein the sequence that is determined or sequentially removed is at least 10 nucleotides (see legend for Figure 4 which teaches DNA sequences over 10 nucleotides being analyzed).
	While Dahl et al teach the utilization of nanopore technology as a substrate for pyrophosphorolysis (abstract) and translocation of DNA polymerase in the presence of each of the single dNTPs, Dahl to not expressly teach distinguishing the nucleotide triphosphate by detecting variations in the ionic current flowing through the nanopore.
	Regarding claims 1-7, 11, 13-18 and 22, Wanunu provides a general teaching of the fate of nanopore application in DNA sequencing. Wanunu teaches that in nanopore sequencing, a nanoscale pore that spans across an impermeable thin membrane is placed between two chambers that contain an electrolyte, and voltage is applied across the membrane using two electrodes. These conditions lead to a steady stream of ion flow 
	Regarding claim 18, Wananu teaches wherein the nucleic acid is a heteroduplex formed by a DNA /RNA polymer (section 2.2., first paragraph). The reference further teaches DNA/PNA complexes as well (page 14, first full paragraph).
	It would have been prima facie obvious at the time of the effective filing date of the clamed invention to have been motivated to have utilize nanopore technology as taught by Dahl et al in view of Wanunu in conjunction with the pyrophosphorolysis reaction as taught by Siedel et al to determine the sequence of a target nucleic acid. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success based on improved features of nanopore technologies and growth in the field in DNA methodologies. Likewise, the ordinary artisan would have been motivated to utilize nanopore technology along with the pyrophosphorolysis sequencing assay based on the advantage taught by Wanunu that much of the growth of the nanopore field can be attributed to their fascinating prospects as DNA sequencing .

9. 	Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siedel et al (WO 03080861, citation made of record on IDS filed 12/19/2017) in view of Dahl et al (The Journal of Biological Chemistry, vol. 287, no. 16, pages 13407-13421, April 13, 2012) in view of Wanunu (Phy. Life Rev. vol. 9, no. 2, pages 125-158, June 2012) as evidence by Kasianowicz et al., (Proc Natl Acad Sci USA. 1996; 93: 13770-3) and Akeson M, etal. ,(Biophys J. 1999; 77:3227-33) and further in view of Akabayov et al (The Journal of Biological Chemistry, 286 (13), 29146-29157, 08-2011).  ALL CITATIONS MADE OF RECORD ON IDS FILED 10/18/2019.
	Regarding claims 19-21, Sidel in view of Dahl in view of Wanunu as evidence by Kasianowicz and Akeson et al teach a method for determining the sequence of a target nucleic acid as previously discussed above.  The references do not teach wherein the conditions to sequencing remove single nucleotide triphosphate from the first strand 
	Akabayov et al teach a method a pyrophosphorolysis-like reaction mediated by pyrovandate (page 29147, col. 1, last paragraph) and a T7 DNA polymerase which is deficient in 3’-5’ exonuclease activity (abstract and 29149, last paragraph of col. 2 bridging col. 1 of page 29150; and page 29154, discussion). Ababayov et al teach wherein the pyrovandate may comprises an additional moiety, which could merely comprise Mn2+ (abstract and discussion).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to substitute an analog of pyrophosphate (pyrovanadate) as taught by Akabayov for pyrophosphate as taught in the method of Siedel in view of Dahl in view of Wanunu as evidence by Kasianowicz and Akeson et al since pyrovanadate have similar properties of pyrophosphate and is capable functioning in a pyrophosphorolysis reaction as taught by Akabayov. Further substituting one compound with similar properties for another compound as taught by Abayov in the method in view of Siedel in view of Dahl in view of Wanunu as evidence by Kasianowicz and Akeson et al would not negatively alter or modify the results of determining the sequence of a target nucleic acid. Accordingly, the combination of the cited prior art is prima facie obvious in the absence of secondary consideration.
Conclusion
10. 	No claims are allowed. However, the claim 8 has not been rejected under prior art but have been rejected for other reasons. Any inquiry concerning this communication or 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637